                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

THEOTIS GOODWIN HILDEBRAND
ADC #102685                                                                         PLAINTIFF

v.                            Case No. 1:19-cv-00015 KGB-JTR

G. HOLLAD, Mail Room Clerk,
Grimes Unit, ADC; WENDY KELLY,
Director, Arkansas Department of Correction;
and EARL, Warden, Grimes Unit, ADC                                              DEFENDANTS

                                            ORDER

       The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge J. Thomas Ray (Dkt. No. 12). Plaintiff Theotis Goodwin Hildebrand filed an

objection (Dkt. No. 14). After careful consideration of the Recommended Disposition, Mr.

Hildebrand’s objection, and a de novo review of the record, the Court concludes that the

Recommended Disposition should be, and hereby is, approved and adopted in its entirety as this

Court’s findings (Dkt. No. 18). Mr. Hildebrand’s objection fails to raise any claims that were not

already stated in his complaint or amended complaint (Dkt. Nos. 2, 5). Judge Ray’s Recommended

Disposition addresses those claims, and this Court adopts that analysis. Accordingly, the Court

dismisses without prejudice Mr. Hildebrand’s complaint and amended complaint (Id.). This

dismissal counts as a “strike,” pursuant to 28 U.S.C. § 1915(g). The Court certifies, pursuant to

28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from this Order would not be taken in

good faith.

       It is so ordered this 11th day of February, 2020.

                                                     __________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
